Filed 3/19/21 P. v. Sprague CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



 THE PEOPLE,                                                                                   C083696

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62143287 )

           v.

 PASQUALE RAYMOND SPRAGUE,

                    Defendant and Appellant.




         Appointed counsel for defendant Pasquale Raymond Sprague has filed an opening
brief that sets forth the facts of the case and asks this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) After reviewing the entire record, we affirm the judgment.
                                       FACTS AND PROCEEDINGS
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
       In September 2015, Lincoln police officers were dispatched to defendant’s home
because of a verbal dispute between defendant and Lara Goggia. Goggia informed
Officer Massey she was there to serve defendant with a domestic violence restraining
order. Defendant was also apparently attempting to serve Goggia with a domestic
violence restraining order. Massey served both parties. Both restraining orders indicated
the parties could not possess firearms, so Massey asked both defendant and Goggia if
they had any firearms. Defendant stated he had hunting weapons in the home. Massey
went into the home and he and defendant retrieved the firearms from a safe. Sergeant
Alves helped bring the firearms outside. The firearms included a rifle, two shotguns, and
a BB gun. Defendant had a 2008 prior conviction for felony second degree commercial
burglary.
       A July 2016 information charged defendant with three felony counts of possession
of a firearm by a felon. (Pen. Code, § 29800, subd. (a)(1).)1 As to each count, the
information alleged the felony conviction was the 2008 felony burglary in case No. 62-
068971. Defendant filed a section 17, subdivision (b) motion to reduce the 2008
conviction in case No. 62-068971 to a misdemeanor. The court granted the motion on
June 13, 2016.
       Defendant moved to dismiss the charges based on the felony conviction being
reduced to a misdemeanor. The trial court denied the motion.
       A jury found defendant guilty on all three counts. The trial court suspended
imposition of sentence and granted defendant four years’ formal probation, conditioned
on serving 100 days in custody. The trial court ordered defendant to pay a restitution fine
of $300 (§ 1202.4), imposed and suspended an identical probation revocation fine
(§ 12022.44), imposed a court operations fee of $120 (§ 1465.8), a criminal assessment



1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                             2
fee (Gov. Code, § 70373), and a base fine of $200, plus penalty assessments and various
county fees.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                   MURRAY, Acting P. J.



We concur:



    /s/
DUARTE, J.



    /s/
HOCH, J.




                                              3